Citation Nr: 1204338	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits for service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  

4.  Whether the appellant's income is excessive for VA purposes for entitlement to death pension benefits for special monthly pension based on a need for aid and attendance. 




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to June 1946.  The Veteran died in November 1999.  The appellant seeks benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in November 2011.  The appellant and L.F. testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the appellant the opportunity to submit additional evidence in support of her claim.  The appellant submitted a statement from a private physician and an expense report.  The submission of this evidence was accompanied by a waiver of RO jurisdiction.  

The issue of whether the appellant's income is excessive for VA purposes for entitlement to death pension benefits for special monthly pension based on a need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On November 28, 2011, prior to the promulgation of a decision in the appeal and on the record at the video-conference hearing, the appellant requested withdrawal of the issue of entitlement to dependency and indemnity compensation benefits for service connection for the cause of the Veteran's death.

2.  On November 28, 2011, prior to the promulgation of a decision in the appeal and on the record at the video-conference hearing, the appellant requested withdrawal of the issue of entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318.

3.  On November 28, 2011, prior to the promulgation of a decision in the appeal and on the record at the video-conference hearing, the appellant requested withdrawal of the issue of entitlement to accrued benefits.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant on the issue of entitlement to dependency and indemnity compensation benefits for service connection for the cause of the Veteran's death, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the appellant on the issue of entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the appellant on the issue of entitlement to accrued benefits, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On November 28, 2011, prior to the promulgation of a decision in the appeal and on the record at the video-conference hearing, the appellant requested that the issues of entitlement to dependency and indemnity compensation benefits for service connection for the cause of the Veteran's death, entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318, and entitlement to accrued benefits, be withdrawn from appellate jurisdiction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The issue of entitlement to service connection for the cause of the Veteran's death is dismissed.

The issue of entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.

The issue of entitlement to accrued benefits is dismissed.  


REMAND

By way of history, the appellant filed her claim of entitlement to death pension benefits for special monthly pension based on a need for aid and attendance in February 2008.  At that time, she indicated that she received a monthly income from the Social Security Administration in the amount of $970 ($11,640 per year).  She further indicated that during the calendar year 2007, she paid $507 for prescriptions and $155 for doctor's visits.  

The RO denied the appellant's claim for death pension benefits in an administrative decision dated August 2008 on the grounds that her income exceeded the maximum annual limit set by law for death pension at the aid and attendance rate.  The appellant was advised that the annual income limit was $11,985.  Specifically, information obtained from the Social Security Administration showed that the appellant's annual payments totaled $12,796.80.  Her unreimbursed medical expenses totaled $1,156.80.  The RO declined to consider the unreimbursed medical expenses listed on the appellant's February 2008 application form noting that "we can only consider medical expenses paid on or after the date we received your claim."  The appellant was notified of this decision and provided her appellate rights.  She perfected this appeal.  The RO issued a statement of the case in April 2010 in which it continued the denial of the appellant's claim for death pension benefits with aid and attendance because her annual income exceeded the maximum annual limit set by law.  

The appellant and L.F. testified in support of the claim in November 2011.  According to the appellant, she was unable to bathe herself.  She was able to partially dress herself and she described her ability to self-feed as fair.  She further reported "attacks" as a result of damaged kidneys and stated that these attacks left her essentially incapacitated.  The attacks were unpredictable and the duration of incapacitation varied.  L.F. provided live-in care for the appellant and managed or participated in nearly all aspects of the appellant's daily living activities, especially during the periods of incapacitation.  Following the hearing, the appellant submitted a medical expense report for the period September 1, 2010 to September 1, 2011.  She also submitted a statement from a private physician.  The physician indicated that the appellant was unable to bathe herself or ambulate due to profound weakness and that this weakness also put the appellant at increased risk for falling.

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse's meets the net worth requirements of 38 C.F.R. § 3.274 (2011) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2011).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2011).  Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2011).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2011).  The types of income excluded for VA pension purposes must be deducted in the year in which they occurred.  38 C.F.R. § 3.272.  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

However, unreimbursed medical expenses, which were paid within the 12-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five (5) percent of the maximum annual rate payable.  38 C.F.R. § 3.272(g)(1)(iii).

Initial submissions from the appellant in February 2008 suggested that she sought death pension benefits for special monthly pension based on a need for aid and attendance based on income and exclusions generated in the calendar year 2007.  However, it is unclear from the record the extent to which the RO has identified a 12-month annualization period for this claim.  The uncertainty surrounding the 12-month annualization period for this claim was further complicated by the RO's refusal to consider unreimbursed medical expenses included on the appellant's February 2008 application form noting that "we can only consider medical expenses paid on or after the date we received your claim."  These expenses, $507 for prescriptions and $155 for doctor's visits, were paid in 2007, according to the appellant, and would appear to be for consideration if the 12-month annualization period for this claim was based on calendar year 2007.  It is also unclear from the record whether these expenses were included in or separate from the amount of unreimbursed medical expenses identified by the Social Security Administration (i.e., $1,156.80).  Therefore, the RO must address these issues on remand.

In addition, the RO must contact the appellant and afford her the opportunity to identify the 12-month annualization period for this claim and to submit any additional pertinent evidence in support of her claim of entitlement to death pension benefits for special monthly pension based on a need for aid and attendance.
Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to death pension benefits for special monthly pension based on a need for aid and attendance.  The appellant must also be contacted and asked to identify the 12-month annualization period for this claim (i.e., calendar year 2007, a different date range, etc.).  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  Regardless of the appellant's response, the RO must determine the 12-month annualization period for this claim (i.e., calendar year 2007, a different date range, etc.).  In addition, the RO must determine whether unreimbursed medical expenses listed on the appellant's February 2008 application form (i.e., $507 for prescriptions and $155 for doctor's visits) were included in or separate from the amount of unreimbursed medical expenses identified by the Social Security Administration (i.e., $1,156.80).  

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


